— Appeal from a judgment of the County Court of Clinton County (Ryan, J.), rendered August 2, 2012, convicting defendant upon her plea of guilty of the crime of criminal sale of a controlled substance in the fourth degree (two counts).
Defendant pleaded guilty to two counts of the crime of criminal sale of a controlled substance in the fourth degree and waived her right to appeal. Under the terms of the plea agreement, she was sentenced to concurrent terms of five years in prison followed by two years of postrelease supervision. She now appeals.
Appellate counsel seeks to be relieved of her assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel’s brief, we agree. Therefore, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Peters, PJ., McCarthy, Spain and Garry, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.